UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2015 Premier Exhibitions, Inc. (Exact Name of Registrant as Specified in Charter) Florida 000-24452 20-1424922 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 3340 Peachtree Road, N.E., Suite 900, Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(404) 842-2600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On April 3, 2itanic, Inc. (the “Company”) a subsidiary of Premier Exhibitions, Inc. entered into a Full and General Mutual Release Settlement and Confidentiality Agreement (the “Agreement”) with Seaventures, LTD (SV). The Agreement settles litigation between the Company andSV in theCircuit CourtforOrange Country, Florida. The Agreement requires RMSTto pay SV the agreed sum of Four Hundred Twenty-Five Thousand Dollars ($425,000), as follows: $75,000 to SV on or before April 10, 2015; $100,000 on or before March 1, 2016; $100,000 on or before March 1, 2017; and $150,000 on or before March 1, 2018.In addition the Company must stage at least two Joint Exhibitions with SV within 24 months from the date of execution of the Agreement in which SV is entitled to a portion of the net revenues or $1 per ticket sold depending on the location of the exhibition.Each of the parties to the Agreement executed mutual general releases. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Full and General Mutual Release Settlement and Confidentiality Agreement, dated April 3, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Premier Exhibitions, Inc. By: /s/ Michael Little Michael Little Interim Chief Executive Officer and Chief Financial Officer Date: April 8, 2015 EXHIBIT INDEX Exhibit No. Description Full and General Mutual Release Settlement and Confidentiality Agreement, dated April 3, 2015
